            Case 5:21-cv-00780-XR Document 4 Filed 08/20/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 ALISON STEELE, INDIVIDUALLY
 AND ON BEHALF OF THE ESTATE OF                       §
 CAYLEY MANDADI;                                      §
                                                      §
         Plaintiffs,                                  §                    SA-21-CV-00780-XR
                                                      §
 v.                                                   §
 TRINITY UNIVERSITY, MARK                             §
 HOWERTON,                                            §
                                                      §
        Defendants.                                   §

                    STANDING ORDER CONCERNING REMOVED CASES
NOTICE TO REMOVING DEFENDANT(S):
(1) FILE THE COMPLETE STATE COURT RECORD. Pursuant to 28 U.S.C. § 1447(b) and the Fact Sheet for
Judge Xavier Rodriguez (available at https://www.txwd.uscourts.gov), if not already done, the removing
party(ies) shall, within fourteen days of this Order, supplement the record with all state court pleadings.
The supplement is to be filed electronically and shall include a copy of the complete file, including the
docket sheet, in this cause from the court from which this case was removed.

(2) PROPERLY PLEAD THE CITIZENSHIP OF ALL PARTIES. If this case has been removed on the basis of
diversity jurisdiction under 28 U.S.C. § 1332, the removing party has the burden to demonstrate that there
is complete diversity by properly pleading the citizenship of all parties. Parties must make “clear, distinct,
and precise affirmative jurisdictional allegations.” MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929
F.3d 310, 313 (5th Cir. 2019). The removing party shall ensure that they have properly pled the citizenship
of all parties in this case as outlined below, and shall file an amended notice of removal or supplement
their original notice of removal within 14 days of this Order if they have not. Failure to file an amended
Notice of Removal or to supplement the record with proper citizenship allegations within 14 days may
result in remand of this action by the Court without further notice.

        (a) Individuals/Natural Persons: For individuals, pleading residence is insufficient; the
        notice of removal must plead their citizenship. MidCap Media Fin., L.L.C. v. Pathway Data,
        Inc., 929 F.3d 310, 313 (5th Cir. 2019) (“For individuals, citizenship has the same meaning
        as domicile, and the place of residence is prima facie the domicile. Nevertheless,
        citizenship and residence are not synonymous terms. Citizenship requires not only
        residence in fact but also the purpose to make the place of residence one’s home.
        Therefore, an allegation of residency alone does not satisfy the requirement of an
        allegation of citizenship.”) (cleaned up).
           Case 5:21-cv-00780-XR Document 4 Filed 08/20/21 Page 2 of 3




       (b) LLCs, Partnerships, and Unincorporated Associations: The citizenship of limited
       liability entities is determined by the citizenship of all their members. Harvey v. Grey Wolf
       Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Similarly, the citizenship of a partnership
       is determined by the citizenship of all its partners. Carden v. Arkoma Assocs., 494 U.S.
       185, 195-96 (1990); Corfield v. Dallas Glen Hills, L.P., 355 F.3d 853, 856 n.3 (5th Cir. 2003).
       “A party seeking to establish diversity jurisdiction must specifically allege the citizenship
       of every member of every LLC or partnership involved in a litigation.” Settlement Funding,
       L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017). When members or
       partners are themselves entities or associations, citizenship must be traced through
       however many layers of members/partners there are until arriving at the entity that is
       not a limited liability entity or partnership and identifying its citizenship status. See
       Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98 (5th Cir. 2009). 1

       (c) Corporations: A corporation is a citizen of its state(s) of incorporation and of the state
       in which its principal place of business is located, as determined by the “nerve center”
       test. 28 U.S.C. § 1332(c)(1); Lincoln Property Co. v. Roche, 546 U.S. 81 (2005); Hertz Corp.
       v. Friend, 559 U.S. 77 (2010). The removing party must allege both a corporation’s state
       of incorporation and its principal place of business. MidCap Media Fin., L.L.C. v. Pathway
       Data, Inc., 929 F.3d 310, 314 (5th Cir. 2019).

(3) SUBMIT AN ADVISORY TO THE COURT WITH ANSWERS TO THE FOLLOWING QUESTIONS WITHIN 7
DAYS:

       (a) The date on which the removing party was served with a summons and petition. If the Notice
       of Removal is filed more than thirty days after this date, explain why. If removal is based on “other
       paper,” identify the paper (provide it if not already provided) and state the date on which it was
       received.

       (b) Identify whether any defendants who had been served prior to the time of removal are citizens
       of Texas.

       (c) Identify any defendant who had been served prior to the time of removal who did not formally
       join in the notice of removal and the reasons therefor (provide copies of written consents, if any,
       if not already on file).
       (d) Was this case removed from one of the following counties: Atascosa, Bandera, Bexar, Comal,
       Dimmit, Frio, Gonzales, Guadalupe, Karnes, Kendall, Kerr, Medina, Real, or Wilson. If no, state
       what county it was removed from.




   1
     If the members of an LLC or partners of a partnership are unknown to the removing party even after a diligent
   investigation, the removing party may allege its citizenship on information and belief. Lincoln Ben. Life Co. v.
   AEI Life, LLC, 800 F.3d 99 (3d Cir. 2015). Before doing so, the removing party should consult the sources at its
   disposal, including court filings and other public records to ensure good faith pleading. Id. at 108.
            Case 5:21-cv-00780-XR Document 4 Filed 08/20/21 Page 3 of 3




NOTICE TO PLAINTIFF(s):
(1) MOTIONS TO REMAND: Plaintiff(s) must file a motion to remand based on any procedural defects in
removal within thirty days of the filing of the Notice of Removal. 28 U.S.C. § 1447(c). The Court will not
sua sponte remand on the basis of a procedural defect.
(2) SERVICE OF PROCESS: Rule 4 applies to a civil action after it is removed from state court. If any
Defendant has not yet been served (including the removing Defendant), Plaintiff must serve them
pursuant to Rule 4. Failure to timely serve a defendant may result in dismissal pursuant to Rule 4(m).

NOTICE TO ALL PARTIES:             Any motion filed in the state court before removal that still requires
resolution in this Court must be re-filed as a new motion in this Court.

        SIGNED this August 20, 2021.




                                                XAVIER RODRIGUEZ
                                                UNITED STATES DISTRICT JUDGE
